 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Elizabeth Williams,                               No. CV-17-00029-TUC-EJM
10                  Plaintiff,                         ORDER
11   v.
12   Levi Khan, et al.,
13                  Defendants.
14
15          Pending before the Court is Plaintiff and Defendant Campas’s Joint Conditional
16   Motion for Voluntary Dismissal of Family Separation Claim. (Doc. 152). The Court
17   previously issued an indicative ruling (Doc. 154), stating that the Court would dismiss
18   Plaintiff’s family separation claim (Count Two of the First Amended Complaint (Doc. 84))
19   and vacate the portions of this Court’s March 26, 2019 Order (Doc. 140) addressing that
20   claim, if the United States Court of Appeals for the Ninth Circuit remanded Defendant
21   Campas’s interlocutory appeal back to this Court. On August 20, 2019 the Ninth Circuit
22   remanded the appeal back to this Court for the limited purpose of enabling the Court to
23   take action consistent with the indicative ruling. (Doc. 155). Accordingly,
24          IT IS HEREBY ORDERED granting the parties’ Joint Conditional Motion for
25   Voluntary Dismissal of Family Separation Claim. (Doc. 152). The Court hereby dismisses
26   Count Two of the First Amended Complaint (Doc. 84). See Fed. R. Civ. P. 41(a)(2).
27          IT IS FURTHER ORDERED that the Court hereby vacates the portion of its
28   March 26, 2019 Order (Doc. 140) addressing Count Two of the First Amended Complaint.
 1   See Fed. R. Civ. P. 60(b)(6). By vacating this portion of the Order, all of Plaintiff’s claims
 2   under Count Two are now resolved and her remaining claims may proceed to trial.
 3          IT IS FURTHER ORDERED lifting the stay of this matter previously imposed at
 4   Document 151. The parties shall file their Joint Proposed Pretrial Order within thirty (30)
 5   days of the date of this Order. The Court shall set a pretrial conference upon receipt of the
 6   joint proposed pretrial order. No trial date is set at this time.
 7          Dated this 3rd day of September, 2019.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                   -2-
